Citation Nr: 1731884	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  09-46 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1. Entitlement to a higher initial rating for peripheral vascular disease of the left lower extremity, rated as 0 percent disabling prior to December 19, 2014 and as 20 percent disabling from that date.
 
2. Entitlement to an increased rating for shell fragment wounds of the right leg with peroneal nerve damage and peripheral neuropathy, rated as 30 percent disabling prior to December 27, 2014, and as 40 percent disabling from that date.
 
3. Entitlement to an increased rating for left knee arthritis, currently evaluated as 10 percent disabling.
 
4. Entitlement to an increased rating for right knee arthritis, currently evaluated as 10 percent disabling.

5. Entitlement to an increased rating for right hip arthritis, currently evaluated as 10 percent disabling.
 
6. Entitlement to an increased rating for left hip arthritis, rated as 10 percent disabling prior to May 1, 2008 and since December 27, 2014, and noncompensable during the intervening period.
 
7. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to August 24, 2011.


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from RO decisions dated in February 2008 and March 2013.

In a February 2008 rating decision, in pertinent part, the RO granted service connection and a noncompensable rating for peripheral vascular disease (PVD) of the left lower extremity, granted an increased 30 percent rating for residuals of shell fragment wounds (SFWs) of the right leg, with peroneal nerve damage and peripheral neuropathy secondary to diabetes mellitus, effective June 5, 2007, denied an increase in separate 10 percent ratings for arthritis of the right and left knees, denied an increase in a 10 percent rating for arthritis of the right hip, and reduced the rating for arthritis of the left hip from 10 percent to 0 percent. The Veteran appealed for increased ratings.

In July 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional development. 

In a January 2016 rating decision, the RO granted a higher 40 percent rating for SFWs of the right leg with peroneal nerve damage and peripheral neuropathy, effective December 27, 2014, a higher 20 percent rating for PVD of the left lower extremity, effective December 19, 2014, a 10 percent rating for arthritis of the left hip, effective December 27, 2014, and entitlement to special monthly compensation based on loss of use of one foot effective December 27, 2014. The case was subsequently returned to the Board.  

Since these increased ratings did not constitute a full grants of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

With regard to the rating reduction for the left hip disability, VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e), regarding the procedures for rating reductions, do not apply where there is no reduction in the amount of compensation payable, as in this case. See VAOPGCPREC 71-91; VAOPGCPREC 29-97, stating that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable. In any case, the issue of the proper rating throughout the entire rating period is currently on appeal.

The issues of increased ratings for bilateral knee and hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1. Resolving reasonable doubt in his favor, throughout the rating period on appeal, the Veteran's residuals of SFWs of the right leg, with peroneal nerve damage and peripheral neuropathy were manifested by complete paralysis of the external popliteal nerve.

2. Prior to December 19, 2014, the Veteran's peripheral vascular disease was manifested by trophic changes of diminished hair growth in the left lower extremity, and diminished dorsalis pedis pulse, but claudication was not shown and the Veteran's ankle/brachial index (ABI) was greater than 0.9.

3. From December 19, 2014, the Veteran's peripheral vascular disease manifested with trophic changes of diminished hair growth and increased pigmentation in the left lower extremity, and claudication in the leg on walking between 25 and 100 yards on a level grade at 2 miles per hour, and an ABI of 1.16.
 
4. As a result of the current Board decision, the Veteran is now in receipt of a 100 percent schedular rating during the period prior to August 24, 2011. 


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in his favor, prior to December 27, 2014, the criteria for an increased 40 percent rating for residuals of SFWs of the right leg, with peroneal nerve damage and peripheral neuropathy have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes (DCs) 8520, 8521, 8522, 8523 (2014).

2. From December 27, 2014, the criteria for an increased rating in excess of 40 percent for residuals of SFWs of the right leg, with peroneal nerve damage and peripheral neuropathy have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes (DCs) 8520, 8521, 8522, 8523 (2014).

3. The criteria for a disability rating in excess of 0 percent prior to December 19, 2014 for PVD of the left lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7114 (2016).

4. From December 19, 2014, the criteria for a higher 40 percent disability rating (but no higher) for PVD of the left lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7114 (2016).

5. The criteria for a TDIU prior to August 24, 2011 have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA's duty to notify was satisfied by a letter in June 2007. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993). To this end, VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained VA and private medical records, and arranged for VA compensation examinations and medical opinions as to the severity of his disabilities. All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination. 38 C.F.R. § 3.327(a).  Here, the most recent VA compensation examinations for these conditions were conducted in December 2014. The mere passage of time since does not, in and of itself, necessitate another examination. See Palczewski v. Nicholson, 21 Vet. App. 174 (2007). A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that the examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings. The examinations were conducted by competent medical professionals. In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms. Further, the VA examination reports addressed the applicable rating criteria. In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected disabilities to provide probative medical evidence for rating purposes. The Board finds that the most recent VA examinations are adequate as they provide the information needed to properly rate his residuals of SFWs and PVD.  38 C.F.R. §§ 3.327(a), 4.2. The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide these claims.  

The Board further finds that the RO has substantially complied with its July 2014 remand orders.  In this regard, the Board directed that VA examinations be conducted and additional treatment records be obtained, and this was done. Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided. See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14. In Esteban, the United States Court of Appeals for Veterans Claims (Court) found that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991). In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994). However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Fenderson v. West, 12 Vet. App. 119, 126-127 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lay statements and testimony are considered competent evidence when describing his symptoms of disease or disability that are non-medical in nature.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). His lay statements and testimony regarding the severity of his symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria. And the ultimate probative value of his lay testimony and statements is determined not just by his competency, but also his credibility to the extent his statements and testimony concerning this is consistent with this other evidence. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). See also 38 C.F.R. § 3.159(a)(1) and (a)(2).

Shell Fragment Wounds of the Right Leg

The Veteran contends that his service-connected residuals of SFWs of the right leg, with peroneal nerve damage and peripheral neuropathy is more disabling than currently evaluated.

Historically, in a December 1971 rating decision, the RO granted service connection for residuals of SFWs of the right leg, with peroneal nerve damage, rated 20 percent disabling. 

Under the amputation rule, the combined rating for a disability shall not exceed the rating for amputation at the elective level of the extremity, were amputation to be performed. 38 C.F.R. § 4.68. Amputation of the thigh is rated as 90 percent disabling if there is disarticulation, with loss of extrinsic pelvic girdle muscles, 80 percent disabling if the amputation is one-third of the distance from perineum to knee joint, and 60 percent disabling at the middle or lower thirds of the thigh. 38 C.F.R. § 4.71a, Diagnostic Codes 5160-3.

Currently, the Veteran has multiple service-connected disabilities of the right leg in addition to his service-connected SFWs with neuropathy. The Veteran also has a service-connected disability of the right hip (10 percent disabling), right knee (10 percent disabling), right ankle (30 percent disabling), and scars (noncompensable). The ratings for the ankle disability and scars are not on appeal. The disability ratings for the right hip and knee disabilities are remanded in the instant decision.

The Veteran filed a claim for an increased rating for the right leg SFWs with peroneal nerve damage in June 2007. In his June 2007 claim, the Veteran stated that he had constant pain in his knees, hips and shoulders, his right leg swelled from the knee down, and his diabetes was getting harder to control.

During the rating period on appeal, the Veteran's service-connected SFWs of the right leg with peroneal nerve damage and peripheral neuropathy, was rated as 30 percent disabling prior to December 27, 2014, and as 40 percent disabling from that date, under Diagnostic Code 8521.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. 38 C.F.R. § 4.123. The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id. Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis. 38 C.F.R. § 4.124.

A note to 38 C.F.R. § 4.124a states that the term "incomplete paralysis," where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree. Id.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120.

Under Diagnostic Code 8521, pertaining to paralysis of the external popliteal nerve, a 10 percent rating is warranted for mild incomplete paralysis of the external popliteal nerve, a 20 percent rating is warranted for moderate incomplete paralysis of the external popliteal nerve, a 30 percent rating is warranted for severe incomplete paralysis of the external popliteal nerve, and a 40 percent rating is warranted for complete paralysis of the external popliteal nerve. When there is complete paralysis, the foot drops, there is a slight droop of the first phalanges of all of the toes, the foot cannot dorsiflex, there is a loss of extension (dorsal flexion) of the proximal phalanges of the toes, there is a loss of abduction of the foot, adduction is weakened, and anesthesia covers the entire dorsum of the foot and toes. 38 C.F.R. § 4.124a. 

The same evaluations are assigned for incomplete paralysis of the internal popliteal nerve (tibial) under Diagnostic Code 8524. Complete paralysis of the internal popliteal nerve is shown when plantar flexion is lost; frank adduction of foot is impossible; flexion and separation of toes is abolished; no muscle in sole can move; in lesions of nerve high in popliteal fossa, plantar flexion of foot is lost. 

Diagnostic Code 8522 provides ratings for paralysis of the musculocutaneous (superficial peroneal) nerve and, therefore, neuritis and neuralgia of that nerve. 38 C.F.R. § 4.124a, 8522. Diagnostic Code 8522 provides that mild incomplete paralysis is rated noncompensably (0 percent) disabling. Moderate incomplete paralysis is rated 10 percent disabling. Severe incomplete paralysis is rated 20 percent disabling. Complete paralysis of the musculocutaneous (superficial peroneal) nerve, eversion of foot weakened, is rated 30 percent disabling. A 30 percent disability rating is the maximum schedular disability rating available under DC 8522. DC 8622 refers to neuritis of the musculocutaneous (superficial peroneal) nerve while DC 8722 refers to neuralgia of the musculocutaneous (superficial peroneal) nerve.

Under Diagnostic Code 8523, complete paralysis of the anterior tibial (deep peroneal) nerve of the lower extremity, characterized by complete loss of dorsiflexion, warrants a 30 percent rating. A noncompensable rating is warranted for mild incomplete paralysis of the nerve. A 10 percent rating is warranted for moderate incomplete paralysis, and a 20 percent rating is warranted for severe incomplete paralysis. 

The words "mild," "moderate" and "severe" are not defined in the above rating criteria. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. 

Historically, service treatment records reflect that during service in Vietnam in August 1970, the Veteran suffered multiple fragment wounds to the back, right buttocks, right lower extremity, and left lower extremity. In early September 1970, he was diagnosed with status post multiple fragment wounds and resolving peroneal nerve palsy of the right lower extremity. On September 10, 1970, he was diagnosed with multiple fragment wounds of the buttocks and back with no artery or nerve involvement, multiple fragment wounds of both lower extremities with no artery involvement, and palsy of the right peroneal nerve, resolving. On neurology consult in March 1971, the diagnostic impression was peroneal nerve palsy on the right, continuing to improve, secondary to multiple fragment wounds of the right lower extremity. On separation medical examination in April 1971, there was right peroneal palsy, slight, with limping and no foot drop.

On VA examination in July 1971, the Veteran reported sensory disturbance and weakness of the peroneal nerve damage on the right, and said the lateral aspect of the leg was sensitive to moderate touch and to cold. On examination, he walked with a normal gait, and showed no evidence of foot drop or weakness with regard to gait. He had the same wear pattern on the soles of his shoes on both sides. There was no evidence of flattening of the peroneal group of muscles; no muscle atrophy was shown. There was some limited motion in the right ankle with reference to the peroneal action, and dorsiflexion and eversion were half of normal, but plantar flexion and inversion were full and complete. There were no trophic changes. The Veteran reported a sensory loss of about half or so with paresthesia over the lateral half of the right leg from the knee down and including the major portion of the dorsum of the foot. Some sensory loss was noted. The examiner stated that the scars were examined and there were no functional disadvantages noted with any of the scars. The diagnoses were multiple shrapnel-type wounds on the right side of the body, right lower extremity, left lower extremity, and left flank region, and residuals of peroneal nerve damage.

VA hospital records dated in September 1971 reflect that the Veteran had residual right peroneal nerve damage which caused a foot drop and hyperesthesia.

Private medical records from Campbell Clinic dated in 1994 reflect that the Veteran had an open fracture dislocation of the right ankle in November 1993, which was subsequently fused. Service connection was subsequently established for this disability. In April 1998 it was noted that his right leg was swollen because of chronic thrombophlebitis.

VA medical records reflect treatment for neuropathy of the lower extremities.

On VA examination in July 2007, the Veteran reported that he had peripheral neuropathy in both hands and feet, and also had an injury to the right lower extremity in 1970 with peroneal nerve injury and complained of numbness in the right leg on the lateral aspect and calf and slightly in the dorsum of the right foot. He said this numbness was constant with no aggravating or alleviating factors. His symptoms of neuropathy in the hands and feet had been present for 3-4 years and were worsening. The symptoms in his feet were present 75-80 percent of the time and included numbness, tingling and burning pain which he rated as 6-7/10. These symptoms were worse with walking and standing and improved with rest. On examination, there was no focal weakness. Sensory examination was intact to light touch and pinprick sensation in both legs and feet, but he reported a "shocking sensation" during the pinprick examination in the lateral aspect of the right leg. There was mild swaying with Romberg testing, and mild unsteadiness with tandem walk. Vibration was intact overlying the medial malleoli, and Tinel's and Phalen's tests were negative. There was no pitting edema, but the right lower extremity appeared diffusely swollen compared to the left. There was difficulty palpating the dorsalis pedis pulse bilaterally; it was 1+ on the right and not palpable on the left. Hair growth was slightly diminished in the distal legs bilaterally. The feet were warm, and the toes were slightly cool to touch. There was no calf tenderness and negative Homan's sign.

The VA examiner included a report of a July 2007 nerve conduction study/electromyography (EMG) of the right leg which was abnormal and showed chronic right peroneal neuropathy distal to the short head of the biceps femoris with functional continuity noted to all right peroneal muscles sampled by EMG. The absent right sural sensory nerve action potential may be consistent with focal pathology to the ankle. The absent right H reflex correlated with his clinically absent ankle reflex. The absent peroneal sensory nerve action potentials were of uncertain clinical significance. In an addendum, it was noted that the normal left sural sensory nerve action potential provided electrophysiological evidence against the diagnosis of a polyneuropathy. The pertinent diagnostic impression at the July 2007 VA examination was non-insulin dependent diabetes mellitus, type 2, service-connected peripheral neuropathy secondary to diabetes, chronic right peroneal neuropathy, abnormal findings on nerve conduction study/EMG as above, and peripheral vascular disease.

On VA joints examination in July 2007, the examiner noted that the Veteran had an antalgic gait with regard to the right lower extremity, and his right ankle was fused, with no motion on examination. There was a common peroneal nerve injury to his right knee with atrophy of the deep peroneal and lateral compartments secondary to this nerve injury. There was diminished muscle strength of 3/5 in the lateral compartments of the right leg. There was no muscle herniation that was not supported by a truss or belt. The muscle group could move the joint through a normal "joint" with sufficient comfort, endurance, and strength to accomplish activities of daily living. The pertinent diagnosis was common peroneal nerve palsy with right foot drop and subsequent right ankle arthrodesis.

A September 2012 VA podiatry note reflects that the Veteran complained of burning in his feet, and sensation was markedly diminished to monofilament and vibratory testing on the right. It was also noted that he had limb shortening on the right side, and he had a wedge heel lift in the right shoe.

On VA peripheral neuropathy examination on December 19, 2014, the Veteran complained of intermittent pain in his hands and feet, greater in the feet. He was not taking medication for this complaint as he already took too many medications. He reported burning and numbness on the soles of his feet and toes with tingling on the top of the feet. He stated that the burning, tingling, intermittent pain, and numbness
prevented him from being able to stand too long and walk, limiting his mobility.
He was unable to discern if these symptoms were related to shrapnel or diabetes mellitus. In addition to diabetic peripheral neuropathy, he also had peripheral neuropathy associated with his shrapnel injuries. On neurological examination, muscle strength was 5/5 (normal) throughout the right lower extremity. Deep tendon reflexes were 2+ (normal) in the right ankle and right knee. Sensation to light touch/monofilament testing was normal in the right thigh and knee, decreased in the right foot and toes, and absent in the right ankle. Vibration sensation was decreased in the right lower extremity. There was no muscle atrophy. The examiner stated that the Veteran had right lower extremity diabetic peripheral neuropathy, but the right sciatic nerve and femoral nerve were normal, with no paralysis. The Veteran had the following symptoms in the right lower extremity attributable to diabetic peripheral neuropathy: mild intermittent pain (usually dull), mild paresthesias and/or dysesthesias, and mild numbness. He did not have constant pain.

On VA peripheral nerves examination on December 27, 2014, the examiner diagnosed right peroneal nerve dysfunction. The Veteran had the following symptoms in the right lower extremity attributable to peripheral neuropathy: mild intermittent pain (usually dull), mild paresthesias and/or dysesthesias, and severe numbness. He did not have constant pain. On neurological examination, muscle strength was 4/5 for right knee extension, 4/5 for right ankle plantar flexion, and 1/5 for right ankle dorsiflexion. There was no muscle atrophy. Deep tendon reflexes were 2+ (normal) in the right knee, and 0 (absent) in the right ankle. He had generalized decrease in peripheral sensory examination bilaterally in a stocking type pattern with worse nerve symptoms in the right; he had complete paralysis of the peroneal nerve on the right without any sensory function in that distribution. He had trophic changes, namely bilateral alopecia from the knee down. He had an abnormal gait with right foot drop, and the etiology of the abnormal gait was peroneal nerve dysfunction. 

The examiner indicated that there was complete paralysis of the right external popliteal (common peroneal), right musculocutaneous (superficial peroneal), and anterior tibial (deep peroneal) nerves. The internal popliteal (tibial), posterior tibial, anterior crural (femoral), internal saphenous, obturator, and external cutaneous nerves were all normal. Functioning was not so diminished that amputation with prosthesis would equally serve the Veteran. The examiner opined that the EMG study of the right lower extremity dated in 2007 showed complete chronic paralysis of the peroneal nerve. The examiner opined that the Veteran would have difficulty ambulating or standing on his feet for an extended period of time. The examiner opined that no changes occurred with repetitive use or during acute flare-ups (which did not occur in this chronic situation), and his peroneal damage represented severe damage symptomatology.

An August 2015 VA podiatry note reflects that the Veteran complained of burning and paresthesia, and sensation was markedly diminished to monofilament and vibratory testing on the right. It was also noted that he had limb shortening on the right side, and he had a wedge heel lift in the right shoe.

The Board observes that the Veteran's right lower extremity demonstrates impairment of only one nerve branch. The external popliteal nerve (common peroneal), musculocutaneous nerve (superficial peroneal), anterior tibial nerve (deep peroneal), internal popliteal nerve (tibial) and posterior tibial nerve are all part of the sciatic branch, and affect the same functions. M21-1, Part III, Subpart iv, 4.G.4.e. Thus, a rating is assigned for the predominant nerve branch impairment among this group. Id. See also M21-1, Part III, Subpart iv, 4.G.4.f. Assigning separate evaluations for the Veteran's symptoms from the external popliteal nerve (common peroneal), musculocutaneous nerve (superficial peroneal), and anterior tibial nerve (deep peroneal) are not warranted as these nerves are part of the same sciatic branch, and therefore the functions associated with these nerves are not separate and distinct, and separate ratings for these symptoms would constitute pyramiding. See Id.

After review of the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that for the period prior to December 27, 2014, the lay and medical evidence demonstrates that an increased rating of 40 percent is warranted. In this regard, the Board notes that the December 2014 VA examiner opined that the report of the July 2007 electromyography (EMG) showed complete chronic paralysis of the peroneal nerve. Throughout the rating period on appeal, the evidence reflects sensory impairment, and hypoactive reflexes, motor impairment and trophic changes. When considering the relative impairment in motor function, trophic changes and sensory disturbance (38 C.F.R. § 4.120), as well as the EMG findings, the Board finds that the criteria for a higher 40 percent rating under DC 8521 for complete paralysis of the external popliteal (common peroneal) nerve is warranted. 38 C.F.R. § 4.124a. As discussed above, separate ratings for the musculocutaneous (superficial peroneal) nerve and anterior tibial nerve (deep peroneal) are not warranted and the rating under DC 8521 would be more advantageous to the Veteran.

Throughout the rating period on appeal, a rating in excess of 40 percent is not warranted for service-connected SFWs with neuropathy, as this is the maximum rating available under any applicable code. A higher rating is not warranted under Diagnostic Code 8520, as sciatic neuropathy is not demonstrated.

To the extent that the Veteran believes he is entitled to a higher disability rating than presently assigned, the Board notes that it has considered his assertions regarding the severity of the symptoms he has experienced as a result of the SFWs of the right leg with neuropathy, in determining the appropriate disability evaluation. However, the Board finds that the clinical evidence of record is of the greatest probative value as to the level of impairment. 

In summary, the Board finds that prior to December 27, 2014, a higher 40 percent rating is warranted for SFWs of the right leg, with peroneal nerve damage and peripheral neuropathy, but that an evaluation in excess of 40 percent is not warranted throughout the rating period on appeal.

PVD of the Left Leg

During the rating period on appeal, the Veteran's PVD of the left lower extremity was rated as noncompensable prior to December 19, 2014, and as 20 percent disabling from that date, under Diagnostic Code 7114. The Veteran contends that this disability is more disabling than currently evaluated.

Under Diagnostic Code 7114, ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index (ABI) of 0.4 or less warrants a 100 percent disability rating. Claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ABI of 0.5 or less warrants a 60 percent disability rating. Claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ABI of 0.7 or less warrants a 40 percent disability rating. Claudication on walking more than 100 yards, and; diminished peripheral pulses or ABI of 0.9 or less warrants a 20 percent disability rating. 38 C.F.R. § 4.104. Note (1) provides that the ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure. The normal index is 1.0 or greater.

In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

An August 2007 arterial study of the bilateral lower extremities showed that in the right leg, there were noncompressible vessels that may falsely elevate pressures, and the high thigh cuff fit poorly due to patient's size. The diagnostic impression was essentially normal arterial pressures/waveforms. In the right leg, PT was 1.21, and DP was 1.14. In the left leg, there were noncompressible vessels that may falsely elevate pressures, and the high thigh cuff fit poorly due to patient's size. The diagnostic impression was mild arterial insufficiency secondary to distal/small vessel disease. In the left leg, PT was 1.18, and DP was .98.

VA podiatry notes dated in September 2012, January 2013, and October 2013 reflect that there was no claudication.

On VA examination on December 19, 2014, the examiner indicated that the Veteran's PVD was diagnosed during the 2007 VA examination; he was sent for an ABI which was normal with noncompressible vessels that may falsely elevate pressures. The current signs and symptoms included claudication in both legs on walking between 25 and 100 yards on a level grade at 2 miles per hour, and diminished peripheral pulses in the right leg, but not left. It was noted that the Veteran used a cane and 1/2 wedge under insole constantly. Functioning was not so diminished that amputation with prosthesis would equally serve the Veteran. ABI testing was performed in December 2014, and the right ABI was 1.36, and the left ABI was 1.16. The report of the December 2014 vascular surgery consult shows that ABI in the right leg was as follows: PT of 1.29 and DP of 1.36, and in the left leg was as follows: PT of 1.22 and DP of 1.16. The vascular examiner opined that there were essentially normal bilateral pressures with triphasic waveforms at rest.
The examiner indicated that the impact of the Veteran's vascular condition was left calf cramps and prevented walking for any great distance, which limited his mobility. The diagnosis was PVD.

VA podiatry notes dated in January and August 2015 reflect that DP and PT pulses were diminished bilaterally. Skin texture was smooth, hair growth was negative, and there were reddish pigmentary changes due to hemosiderin deposits. There was no claudication. 

During the appeal period prior to December 19, 2014, the Veteran's medical records show trophic changes of diminished hair growth in the left lower extremity, and diminished dorsalis pedis pulse (see July 2007 VA examination), but claudication was not shown and the Veteran's ABI was not at 0.9 or less. In August 2007, it was measured as follows: PT was 1.18, and DP was .98. Based on these findings, a disability rating in excess of 0 percent is not warranted prior to December 19, 2014.

To receive a higher disability rating in excess of 20 percent after December 19, 2014, the evidence must show claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ABI of 0.7 or less.

During the period from December 19, 2014, the Board finds that the criteria for an increased 40 percent rating are met from this date, as the evidence shows trophic changes of diminished hair growth and increased pigmentation in the left lower extremity, and claudication in the leg on walking between 25 and 100 yards on a level grade at 2 miles per hour. Peripheral pulses in the left leg were not diminished, and the Veteran's ABI was not at 0.7 or less. In fact, ABI was 1.16, i.e., normal. The examiner opined that there were essentially normal bilateral pressures with triphasic waveforms at rest. The examiner indicated that the impact of the Veteran's vascular condition was left calf cramps and prevented walking for any great distance. 

An even higher 60 percent rating is not warranted during this period, as the evidence does not show claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ABI of 0.5 or less.

Entitlement to a disability rating for PVD of the left lower extremity in excess of 0 percent prior to December 19, 2014 is denied, and an increased 40 percent rating is granted from that date. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


Entitlement to a TDIU Prior to August 24, 2011

The Board notes that the record reflects that the Veteran was employed on a full-time basis until January 1, 2010.

In a March 2013 rating decision, the RO granted a TDIU effective from August 24, 2011, the date of receipt of the Veteran's VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability). However, as noted in the prior Board decision, a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009). In the Board's prior remand, the claim for entitlement to a TDIU prior to August 24, 2011 was acknowledged as part of the pending claims for increase for the disabilities on appeal, and was remanded for additional development.

As a result of the current Board decision, granting a higher 40 percent rating for residuals of residuals of SFWs of the right leg, with peroneal nerve damage and peripheral neuropathy throughout the rating period prior to December 27, 2014, the Veteran is now in receipt of a 100 percent schedular rating during the period in question. 38 C.F.R. § 4.25. Thus, entitlement to a TDIU based on multiple service-connected disabilities is denied as moot. 38 C.F.R. § 4.16 (total disability ratings may be assigned based on unemployability "where the schedular rating is less than total."








							(Continued on the next page)

ORDER

Prior to December 27, 2014, an increased 40 percent rating for service-connected residuals of SFWs of the right leg, with peroneal nerve damage and peripheral neuropathy is granted, subject to the laws and regulations governing the payment of monetary benefits.

From December 27, 2014, a rating in excess of 40 percent for SFWs of the right leg, with peroneal nerve damage and peripheral neuropathy is denied.

Entitlement to a disability rating for PVD of the left lower extremity in excess of 0 percent prior to December 19, 2014 is denied.

Entitlement to a higher 40 percent disability rating for PVD of the left lower extremity from December 19, 2014 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU prior to August 24, 2011 is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for increased ratings for bilateral knee and hip disabilities. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran most recently underwent VA examination to assess the severity of his service-connected bilateral knee disabilities and bilateral hip disabilities in December 2014. Subsequently, the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include range of motion testing "for pain on both active and passive motion [and] weight-bearing and non-weight-bearing and if possible, with range of the opposite undamaged joint." Correia v. McDonald, 28 Vet. App. 158, 170 (2016).

The December 2014 VA examination report does not include range of motion testing for pain on both active and passive motion or with weight-bearing and non-weight-bearing, as required by Correia. Therefore, the Board finds that a remand is necessary in order to conduct another VA examination. See 38 C.F.R. § 4.59 (2016); Correia, 28 Vet. App. at 170. The examiner should determine the current level of severity of his service-connected bilateral knee and hip disabilities. 38 C.F.R. § 4.2; see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). The VA examiner should review the claims file in connection with the examination, including the additional medical records added to the file after the last VA examination.

Ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. With any necessary releases, obtain updated VA and private medical records of treatment or evaluation of bilateral knee and hip disabilities, and associate them with the claims file.

2. Schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral knee and hip disabilities. The electronic claims file must be reviewed by the examiner. All indicated testing must be conducted, and all pertinent symptomatology must be reported in detail. 

The examiner should report all range of motion measurements in degrees for both knees and hips, and, to the extent possible, the joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing. Range of motion for the knees and hips should be tested actively and passively, and after repetitive use. The examiner should also consider whether there is likely to be additional range of motion loss as a result of pain, weakness, fatigability, or incoordination, or during flare-ups. If so, the examiner is asked to describe the additional loss in terms of degrees, if possible. 

If the examiner is unable to conduct any of the required testing, he or she should clearly explain why.

The examiner should also comment on the degree of lateral instability or recurrent subluxation of the knees, if found, and on whether the knee disability is manifested by episodes of "locking," pain, and effusion of the joint. 

Any opinions expressed by the examiner must be accompanied by a complete rationale.

3. Readjudicate the claims on appeal in light of all of the evidence of record, and with consideration of all potentially relevant Diagnostic Codes. If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 


S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


